



Exhibit 10.47
PEPSICO, INC.
LONG-TERM INCENTIVE PLAN
(as amended and restated December 20, 2017)
1.
Purposes.

The purposes of the Plan are to provide long-term incentives to those persons
with significant responsibility for the success and growth of PepsiCo and its
subsidiaries, divisions and affiliated businesses, to associate the interests of
such persons with those of PepsiCo’s shareholders, to assist PepsiCo in
recruiting, retaining and motivating a diverse group of employees and
non-employee directors on a competitive basis, and to ensure a
pay-for-performance linkage for such employees and non-employee directors.
2.
Definitions.

For purposes of the Plan, the following capitalized terms shall have the
meanings specified below:
(a)
“Award” means a grant of Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units, Performance Shares, Performance Units, Stock Awards, or
any or all of them (but a Stock Award may not be granted to employees or
officers).

(b)
“Board” means the Board of Directors of PepsiCo.

(c)
“Cause” has the meaning set forth in Section 11(b)(ii).

(d)
“Change in Control” has the meaning set forth in Section 11(b)(i).

(e)
“Change-in-Control Treatment” has the meaning set forth in Section 11(a)(ii).

(f)
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall also be a reference to any successor section of the
Code (or a successor code).

(g)
“Committee” means, with respect to any matter relating to Section 8 of the Plan,
the Board, and with respect to all other matters under the Plan, the
Compensation Committee of the Board. The Compensation Committee shall be
appointed by the Board and shall consist of two or more independent,
non-employee members of the Board. In the judgment of the Board, the
Compensation Committee shall be qualified to administer the Plan as contemplated
by (a) Rule 16b-3 of the



1



--------------------------------------------------------------------------------





Exchange Act, (b) Code Section 162(m) and the regulations thereunder, and (c)
any rules and regulations of a stock exchange on which Common Stock is traded.
Any member of the Compensation Committee of the Board who does not satisfy the
qualifications set out in the preceding sentence may recuse himself or herself
from any vote or other action taken by the Compensation Committee of the Board.
(h)
“Common Stock” means the common stock, par value 1-2/3 cents per share, of
PepsiCo.

(i)
“Company” means PepsiCo, its subsidiaries, divisions and affiliated businesses.

(j)
“Covered Employee” means any PepsiCo employee for whom PepsiCo is subject to the
deductibility limitation imposed by Code Section 162(m).

(k)
“Director Deferral Program” means the PepsiCo Director Deferral Program, as
amended from time to time, and any successor program.

(l)
“Eligible Person” means any of the following individuals who is designated by
the Committee as eligible to receive Awards, subject to the conditions set forth
in the Plan: (i) any employee of the Company (including any officer of the
Company and any Employee Director) provided that the term employee does not
include any individual who is not, as of the grant date of an Award, classified
by the Company as an employee on its corporate books and records even if that
individual is later reclassified (by the Company, any court, any governmental
agency or otherwise) as an employee as of the grant date; (ii) any consultant or
advisor of the Company; and (iii) any Non-Employee Director who is eligible to
receive an Award in accordance with Section 8 hereof.

(m)
“Employee Director” means a member of the Board who is also an employee of the
Company.

(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

(o)
“Fair Market Value” on any date means the average of the high and low market
prices at which a share of Common Stock shall have been sold on such date, or
the immediately preceding trading day if such date was not a trading day, as
reported on the principal exchange on which the Common Stock is traded as of the
time in question and, in the case of an ISO, means fair market value as
determined by the Committee in accordance with Code Section 422 and, in the



2



--------------------------------------------------------------------------------





case of an Option or SAR that is intended to be exempt from Code Section 409A,
fair market value as determined by the Committee in accordance with Code Section
409A.
(p)
“Full-Value Award” means any Restricted Shares, Restricted Stock Units,
Performance Shares, Performance Units or Stock Awards.

(q)
“Good Reason” has the meaning set forth in Section 11(b)(iii).

(r)
“ISO” means an Option satisfying the requirements of Code Section 422 and
designated as an ISO by the Committee.

(s)
“Non-Employee Director” means a member of the Board who is not an employee of
the Company.

(t)
“NQSO” or “Non-Qualified Stock Option” means an Option that does not satisfy the
requirements of Code Section 422 or that is not designated as an ISO by the
Committee.

(u)
“Option Exercise Price” means the purchase price per share of Common Stock
covered by an Option granted pursuant to the Plan.

(v)
“Options” means the right to purchase shares of Common Stock at a specified
price for a specified period of time.

(w)
“Participant” means an Eligible Person who has received an Award under the Plan.

(x)
“Payment Shares” has the meaning set forth in Section 8(b).

(y)
“PepsiCo” means PepsiCo, Inc., a North Carolina corporation, and its successors
and assigns.

(z)
“Performance Awards” means an Award of Options, Performance Shares, Performance
Units, Restricted Shares, Restricted Stock Units or SARs conditioned on the
achievement of Performance Goals during a Performance Period.

(aa)
“Performance-Based Exception” means the performance-based exception to the
deductibility limitations of Code Section 162(m), as set forth in Code Section
162(m)(4)(C).



3



--------------------------------------------------------------------------------





(bb)
“Performance Goals” means the goals established by the Committee under Section
7(d).

(cc)
“Performance Measures” means the criteria set out in Section 7(d) that may be
used by the Committee as the basis for a Performance Goal.

(dd)
“Performance Period” means the period established by the Committee during which
the achievement of Performance Goals is assessed in order to determine whether
and to what extent an Award that is conditioned on attaining Performance Goals
has been earned.

(ee)
“Performance Shares” means an Award of shares of Common Stock awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

(ff)
“Performance Units” means an Award denominated in shares of Common Stock, cash
or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

(gg)
“Plan” means this PepsiCo, Inc. Long-Term Incentive Plan, as amended and
restated from time to time.

(hh)
“Prior Plans” means the PepsiCo, Inc. 2003 Long-Term Incentive Plan, the
PepsiCo, Inc. 1994 Long-Term Incentive Plan, the PepsiCo, Inc. 1995 Stock Option
Incentive Plan, the PepsiCo SharePower Stock Option Plan, the Director Stock
Plan, the PepsiCo 1987 Incentive Plan, PBG 2004 Long Term Incentive Plan, PBG
2002 Long Term Incentive Plan, PBG Long Term Incentive Plan, The Pepsi Bottling
Group, Inc. 1999 Long Term Incentive Plan, PBG Directors’ Stock Plan, PBG Stock
Incentive Plan, PepsiAmericas, Inc. 2000 Stock Incentive Plan, Quaker Long Term
Incentive Plan of 1990, Quaker Long Term Incentive Plan of 1999 and Quaker Stock
Compensation Plan for Outside Directors, each as amended and restated from time
to time.

(ii)
“Restricted Shares” means shares of Common Stock that are subject to such
restrictions and such other terms and conditions as the Committee may establish.

(jj)
“Restricted Stock Units” means the right, as described in Section 7(c), to
receive an amount, payable in either cash, shares of Common Stock or a
combination thereof, equal to the value of a specified number of shares of
Common Stock, subject to such terms and conditions as the Committee may
establish.



4



--------------------------------------------------------------------------------





(kk)
“Restriction Period” means, with respect to Options, SARs, Performance Shares,
Performance Units, Restricted Shares, Restricted Stock Units or Stock Awards,
the period during which any risk of forfeiture or other restrictions set by the
Committee remain in effect. Such restrictions remain in effect until such time
as they have lapsed under the terms and conditions of the Options, SARs,
Performance Shares, Performance Units, Restricted Shares or Restricted Stock
Units or as otherwise determined by the Committee.

(ll)
“Stock Appreciation Rights” or “SARs” means the right to receive a payment equal
to the excess of the Fair Market Value of a share of Common Stock on the date
the Stock Appreciation Rights are exercised over the exercise price per share of
Common Stock established for those Stock Appreciation Rights at the time of
grant, multiplied by the number of shares of Common Stock with respect to which
the Stock Appreciation Rights are exercised.

(mm)
“Stock Award” means an Award of shares of Common Stock, including Payment
Shares, that are subject to such terms, conditions and restrictions (if any) as
determined by the Committee in accordance with Section 7(e).

3.
Administration of the Plan.

(a)
Authority of Committee. The Plan shall be administered by the Committee, which
shall have all the powers vested in it by the terms of the Plan, such powers to
include the authority (within the limitations described in the Plan):

•
to select the persons to be granted Awards under the Plan;

•
to determine the type, size and terms of Awards to be made to each Participant;

•
to determine the time when Awards are to be granted and any conditions that must
be satisfied before an Award is granted;

•
to establish objectives and conditions for earning Awards;

•
to determine whether an Award shall be evidenced by an agreement and, if so, to
determine the terms and conditions of such agreement (which shall not be
inconsistent with the Plan) and who must sign such agreement;

•
to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of an applicable Performance Period;



5



--------------------------------------------------------------------------------





•
except as otherwise provided in Sections 7(a)(v), 7(b)(iv), 7(d) and 13(b), to
modify the terms of Awards made under the Plan;

•
to determine if, when and under what conditions payment of all or any part of an
Award may be deferred;

•
to determine whether the amount or payment of an Award should be reduced or
eliminated;

•
to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

•
to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted to Covered Employees or any other employee should comply with
the Performance-Based Exception.

(b)
Interpretation of Plan. The Committee shall have full power and authority to
administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including PepsiCo, its shareholders and
all Eligible Persons and Participants.

(c)
Delegation of Authority. To the extent not prohibited by law, the Committee

(i)
may delegate its authority hereunder to one or more of its members or other
persons (except that no such delegation shall be permitted with respect to
Awards to Eligible Persons who are subject to Section 16 of the Exchange Act and
Awards intended to comply with the Performance-Based Exception) and (ii) may
grant authority to employees or designate employees of the Company to execute
documents on behalf of the Committee or to otherwise assist the Committee in the
administration and operation of the Plan.

4.
Eligibility.



6



--------------------------------------------------------------------------------





(a)
General. Subject to the terms and conditions of the Plan, the Committee may,
from time to time, select from all Eligible Persons those to whom Awards shall
be granted under Section 7 and shall determine the nature and amount of each
Award. Non-Employee Directors shall be eligible to receive Awards only pursuant
to Section 8.

(b)
International Participants. Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of the laws in countries outside the United States
in which the Company operates or has employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which Eligible
Persons (if any) employed by the Company outside the United States should
participate in the Plan, (ii) modify the terms and conditions of any Awards made
to such Eligible Persons, and (iii) establish sub-plans, modified Option
exercise procedures and other Award terms, conditions and procedures to the
extent such actions may be necessary or advisable to comply with provisions of
the laws in such countries outside the United States in order to assure the
lawfulness, validity and effectiveness of Awards granted under the Plan and to
the extent such actions are consistent with the Committee’s authority to amend
the Plan absent shareholder approval pursuant to Sections 13(b), 7(a)(v) and
7(b)(iv).

5.
Shares of Common Stock Subject to the Plan.

(a)
Authorized Number of Shares. Unless otherwise authorized by PepsiCo’s
shareholders and subject to the provisions of this Section 5 and Section 10, the
maximum aggregate number of shares of Common Stock available for issuance under
the Plan as of May 5, 2010 shall be the total of (i) 195 million shares plus
(ii) the total number of shares of Common Stock underlying awards under the
Prior Plans that are cancelled or expire after May 2, 2007 without delivery of
shares.

(b)
Share Counting. The following rules shall apply in determining the number of
shares of Common Stock remaining available for grant under the Plan:

(i)
Any shares of Common Stock subject to (A) Options or SARs, whether granted
before or after May 5, 2010 or (B) Full-Value Awards granted before May 5, 2010
shall be counted against the maximum share limitation of Section 5(a) as one (1)
share of Common Stock for every share of Common Stock subject thereto. Any
shares of Common Stock subject to Full-Value Awards granted on or after May 5,
2010 shall be counted



7



--------------------------------------------------------------------------------





against the maximum share limitation of Section 5(a) as three (3) shares of
Common Stock for every share of Common Stock subject thereto. Awards that by
their terms do not permit settlement in shares of Common Stock shall not reduce
the number of shares of Common Stock available for issuance under the Plan.
(ii)
(A)    To the extent that any Award of Options or SARs, whether granted before,
on or after May 5, 2010, is forfeited, cancelled, settled in cash rather than
shares (pursuant to the terms of an Award that permits but does not require cash
settlement), returned to the Company for failure to satisfy vesting requirements
or other conditions of the Award, or otherwise terminates without an issuance of
shares of Common Stock being made thereunder, the maximum share limitation of
Section 5(a) shall be credited with one (1) share of Common Stock for each share
of Common Stock subject to such Award of Options or SARs, and such number of
credited shares of Common Stock may again be made subject to Awards under the
Plan, subject to the foregoing maximum share limitation.

(A)
To the extent that any Full-Value Award granted on or after May 5, 2010 is
forfeited, cancelled, settled in cash rather than shares (pursuant to the terms
of an Award that permits but does not require cash settlement), returned to the
Company for failure to satisfy vesting requirements or other conditions of the
Award, or otherwise terminates without an issuance of shares of Common Stock
being made thereunder, the maximum share limitation of Section 5(a) shall be
credited with three (3) shares of Common Stock for each share of Common Stock
subject to such Full-Value Award and such number of credited shares of Common
Stock may again be made subject to Awards under the Plan, subject to the
foregoing maximum share limitation.

(B)
To the extent that any Full-Value Award granted before May 5, 2010 is forfeited,
cancelled, settled in cash rather than shares (pursuant to the terms of an Award
that permits but does not require cash settlement), returned to the Company for
failure to satisfy vesting requirements or other conditions of the Award, or
otherwise terminates without an issuance of shares of Common Stock being made
thereunder, the maximum share limitation of



8



--------------------------------------------------------------------------------





Section 5(a) shall be credited with one (1) share of Common Stock for each share
of Common Stock subject to such Full-Value Award, and such number of credited
shares of Common Stock may again be made subject to Awards under the Plan
subject to the foregoing maximum share limitation.
(iii)
Any shares of Common Stock that are tendered by a Participant or withheld as
full or partial payment of withholding or other taxes or as payment for the
exercise or conversion price of an Award under the Plan shall not be added back
to the number of shares of Common Stock available for issuance under the Plan.
Upon exercise of a stock-settled Stock Appreciation Right, the number of shares
subject to the Award that are then being exercised shall be counted against the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan as provided above, on the basis of one share for every share subject
thereto, regardless of the actual number of shares used to settle the Stock
Appreciation Right upon exercise.

(iv)
Any shares of Common Stock underlying Awards granted through the assumption of,
or in substitution for, outstanding awards previously granted to individuals who
become employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company shall not,
unless required by law or regulation, count against the reserve of available
shares of Common Stock under the Plan.

(v)
Any shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(c)
Share Limitation. No more than five percent (5%) of the shares of Common Stock
authorized under Section 5(a) may be issued in connection with the following
Awards whether granted before or after May 5, 2010:

(i)
Restricted Shares or Restricted Stock Units having a time-based Restriction
Period less than three years (but in no event less than one year), subject to
(A) pro rata vesting prior to the expiration of any Restriction Period and (B)
acceleration due to the Participant’s death, total disability or retirement;



9



--------------------------------------------------------------------------------





(ii)
Restricted Shares or Restricted Stock Units having a time-based Restriction
Period that is actually accelerated due to a Participant’s transfer to an
affiliated business; or

(iii)
Stock Awards having a Restriction Period of less than three (3) years (not
including transfers to satisfy required tax withholding or intra-family
transfers permitted by the Committee), subject to acceleration due to the
Participant’s death or total disability,

in each case described in (i), (ii) or (iii) above, as specified in the
applicable Award agreement; provided that such limitations shall not be
applicable to Payment Shares to Non-Employee Directors.
(d)
Shares to be Delivered. The source of shares of Common Stock to be delivered by
the Company under the Plan shall be determined by the Company and may consist in
whole or in part of authorized but unissued shares or repurchased shares.

6.
Award Limitations.

The maximum number of shares of Common Stock subject to Options and SARs that
can be granted to any Eligible Person (other than a Non-Employee Director)
during a single calendar year shall not exceed two (2) million shares. The
maximum amount of Awards other than Options and SARs that can be granted to any
Eligible Person (other than a Non-Employee Director) during a single calendar
year shall not exceed $15 million; provided that the foregoing limitation shall
be applied to an Award that is denominated in shares of Common Stock on the
basis of the Fair Market Value of such shares on the date the Award is granted.
Notwithstanding the limitation set forth in the preceding sentence, the maximum
Award that may be granted to such Eligible Person for a Performance Period
longer than one calendar or fiscal year shall not exceed the foregoing annual
maximum multiplied by the number of full calendar or fiscal years in the
Performance Period. Award limitations for Non-Employee Directors are set forth
in Section 8 of the Plan.
7.
Awards to Eligible Persons.

(a)
Options.

(i)
Grants. Subject to the terms and conditions of the Plan, Options may be granted
to Eligible Persons. Options may consist of ISOs or NQSOs, as the Committee
shall determine. Options may be granted alone or in tandem with SARs. With
respect to Options granted in tandem with SARs,



10



--------------------------------------------------------------------------------





the exercise of either such Options or such SARs will result in the simultaneous
cancellation of the same number of tandem SARs or Options, as the case may be.
(ii)
Option Exercise Price. The Option Exercise Price shall be equal to or, at the
Committee’s discretion, greater than the Fair Market Value on the date the
Option is granted, unless the Option was granted through the assumption of, or
in substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company (in which case
the assumption or substitution shall be accomplished in a manner that permits
the Option to be exempt from Code Section 409A).

(iii)
Term. The term of Options shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant; provided, however, that Awards of NQSOs and SARs covering up to five
(5) million shares of Common Stock, in the aggregate, may be issued with a term
of up to fifteen (15) years.

(iv)
ISO Limits. ISOs may be granted only to Eligible Persons who are employees of
PepsiCo or of any parent or subsidiary corporation (within the meaning of Code
Section 424) on the date of grant, and may only be granted to an employee who,
at the time the Option is granted, does not own stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of
PepsiCo or of any parent or subsidiary corporation (within the meaning of Code
Section 424). The aggregate Fair Market Value of all shares of Common Stock with
respect to which ISOs are exercisable by a Participant for the first time during
any calendar year (under all plans of the Company) shall not exceed $100,000 or
such other amount as may subsequently be specified by the Code and/or applicable
regulations. The aggregate Fair Market Value of such shares shall be determined
at the time the Option is granted. ISOs shall contain such other provisions as
the Committee shall deem advisable but shall in all events be consistent with
and contain or be deemed to contain all provisions required in order to qualify
as incentive stock options under Code Section 422. No more than 195 million of
the shares of Common Stock authorized for issuance under the Plan may be issued
in the form of ISOs.



11



--------------------------------------------------------------------------------





(v)
No Repricing. Subject to the anti-dilution adjustment provisions set forth in
Section 10 and the change in control provisions set forth in Section 11, without
the approval of PepsiCo’s shareholders, (A) the Option Exercise Price for any
outstanding Option granted under the Plan may not be decreased after the date of
grant, (B) no outstanding Option granted under the Plan may be surrendered to
the Company as consideration for the grant of a new Option with a lower Option
Exercise Price, (C) no outstanding Option granted under the Plan with an Option
Exercise Price above the then-current Fair Market Value may be cancelled in
exchange for a payment in cash or other securities and (D) no other
modifications to any outstanding Option may be made that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the principal exchange on which PepsiCo Common Stock is traded as of
the time in question.

(vi)
Form of Payment. The Option Exercise Price shall be paid to the Company at the
time of such exercise, subject to any applicable rules or regulations adopted by
the Committee:

(A)
to the extent permitted by applicable law, pursuant to cashless exercise
procedures that are, from time to time, approved by the Committee;

(B)
through the tender of shares of Common Stock owned by the Participant (or by
delivering a certification or attestation of ownership of such shares) valued at
their Fair Market Value on the date of exercise;

(C)
in cash or its equivalent; or

(D)
by any combination of (A), (B), and (C) above.

(vii)
No Dividend Equivalents. No dividends or dividend equivalents may be paid on
Options. Except as otherwise provided herein, a Participant shall have no rights
as a holder of Common Stock with respect to shares of Common Stock covered by an
Option unless and until such shares of Common Stock have been registered to the
Participant as the owner.

(viii)
Minimum Vesting Period. With respect to any Options granted on or after March
13, 2014, any time-based Restriction Period shall be for a minimum of three
years (subject to (A) pro rata vesting prior to the



12



--------------------------------------------------------------------------------





expiration of any Restriction Period and (B) acceleration due to the
Participant’s death, total disability or retirement, in each case as specified
in the applicable Award agreement).
(ix)
No Automatic Grants. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(b)
Stock Appreciation Rights.

(i)
Grants. Subject to the terms and provisions of the Plan, SARs may be granted to
Eligible Persons. SARs may be granted alone or in tandem with Options. With
respect to SARs granted in tandem with Options, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be.

(ii)
Exercise Price. The exercise price per share of Common Stock covered by a SAR
granted pursuant to the Plan shall be equal to or, at the Committee’s
discretion, greater than Fair Market Value on the date the SAR is granted,
unless the SAR was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company (in which case the assumption or substitution
shall be accomplished in a manner that permits the SAR to be exempt from Code
Section 409A).

(iii)
Term. The term of a SAR shall be determined by the Committee in its sole
discretion, but, in no event shall the term exceed ten (10) years from the date
of grant, provided, however, that Awards of NQSOs and SARs covering up to five
(5) million shares of Common Stock, in the aggregate, may be issued with a term
of up to fifteen (15) years.

(iv)
No Repricing. Except for anti-dilution adjustments made pursuant to Section 10
and the change in control provisions set forth in Section 11, without the
approval of PepsiCo’s shareholders, (A) the exercise price for any outstanding
SAR granted under the Plan may not be decreased after the date of grant, (B) no
outstanding SAR granted under the Plan may be surrendered to the Company as
consideration for the grant of a new SAR with a lower exercise price, (C) no
outstanding SAR granted under the Plan with an exercise price above the
then-current Fair Market Value may



13



--------------------------------------------------------------------------------





be cancelled in exchange for a payment in cash or other securities and (D) no
other modifications to any outstanding SAR may be made that would be treated as
a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the principal exchange on which PepsiCo Common Stock is
traded as of the time in question.
(v)
Form of Payment. The Committee may authorize payment of a SAR in the form of
cash, Common Stock valued at its Fair Market Value on the date of the exercise,
a combination thereof, or by any other method as the Committee may determine.

(vi)
No Dividend Equivalents. No dividends or dividend equivalents may be paid on
SARs.

(vii)
Minimum Vesting Period. With respect to any SARs granted on or after March 13,
2014, any time-based Restriction Period shall be for a minimum of three years
(subject to (A) pro rata vesting prior to the expiration of any Restriction
Period and (B) acceleration due to the Participant’s death, total disability or
retirement, in each case as specified in the applicable Award agreement).

(c)
Restricted Shares / Restricted Stock Units.

(i)
Grants. Subject to the terms and provisions of the Plan, Restricted Shares or
Restricted Stock Units may be granted to Eligible Persons.

(ii)
Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Shares or Restricted Stock Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Share or each Restricted Stock Unit; forfeiture conditions; transfer
restrictions; restrictions based upon the achievement of specific performance
goals (Company-wide, divisional, and/or individual); time-based restrictions on
vesting; and/or restrictions under applicable federal or state securities laws.
Except in the case of Awards covered by Section 5(c), any time-based Restriction
Period shall be for a minimum of three years (subject to (A) pro rata vesting
prior to the expiration of any Restriction Period and (B) acceleration due to
the Participant’s death, total disability or retirement, in each case as
specified in the applicable Award agreement). To the extent the Restricted
Shares or Restricted Stock Units are intended to be deductible under Code
Section



14



--------------------------------------------------------------------------------





162(m), the applicable restrictions shall be based on the achievement of
Performance Goals over a Performance Period, as described in Section 7(d) below.
(iii)
Payment of Restricted Stock Units. Restricted Stock Units that become payable in
accordance with their terms and conditions shall be settled in cash, shares of
Common Stock, or a combination of cash and shares, as determined by the
Committee. Any person who holds Restricted Stock Units shall have no ownership
interest in the shares of Common Stock to which the Restricted Stock Units
relate unless and until payment with respect to such Restricted Stock Units is
actually made in shares of Common Stock. The payment date shall be as soon as
practicable after the earliest of (A) any vesting date that can be
pre-determined at grant under the terms of an Award agreement, and (B) the
occurrence date of an applicable vesting event (e.g., death, total disability,
approved transfer or retirement) specified in the applicable Award agreement.

(iv)
Transfer Restrictions. During the Restriction Period, Restricted Shares may not
be sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged
or otherwise encumbered. In order to enforce the limitations imposed upon the
Restricted Shares, the Committee may (A) cause a legend or legends to be placed
on any certificates evidencing such Restricted Shares, and/or (B) cause “stop
transfer” instructions to be issued, as it deems necessary or appropriate.
Restricted Stock Units may not be sold, assigned, transferred or otherwise
disposed of, or mortgaged, pledged, or otherwise encumbered at any time.

(v)
Dividend and Voting Rights. Unless otherwise determined by the Committee, during
the Restriction Period, Participants who hold Restricted Shares shall have the
right to receive dividends in cash or other property or other distribution or
rights in respect of such shares and shall have the right to vote such shares as
the record owners thereof; provided that, unless otherwise determined by the
Committee, any dividends or other property payable to a Participant during the
Restriction Period shall be distributed to the Participant only if and when the
restrictions imposed on the applicable Restricted Shares lapse. Unless otherwise
determined by the Committee, during the Restriction Period, Participants who
hold Restricted Stock Units shall be credited with dividend equivalents in
respect of such Restricted Stock Units; provided that, unless otherwise
determined by the Committee, such dividend equivalents shall be



15



--------------------------------------------------------------------------------





distributed (without interest) to the Participant only if and when the
restrictions imposed on the applicable Restricted Stock Units lapse.
(vi)
Ownership of Restricted Shares. Restricted Shares issued under the Plan shall be
registered in the name of the Participant on the books and records of the
Company or its designee (or by one or more physical certificates or the
electronic equivalent thereof if certificates are issued with respect to such
Restricted Shares) subject to the applicable restrictions imposed by the Plan.
If a Restricted Share is forfeited in accordance with the restrictions that
apply to such Restricted Shares, such interest or certificate, as the case may
be, shall be cancelled. At the end of the Restriction Period that applies to
Restricted Shares, the number of shares to which the Participant is then
entitled shall be delivered to the Participant free and clear of the
restrictions, either in certificated or uncertificated form. No shares of Common
Stock shall be registered in the name of the Participant with respect to a
Restricted Stock Unit unless and until such unit is paid in shares of Common
Stock.

(d)
Performance Awards.

(i)
Grants. Subject to the provisions of the Plan, Performance Awards may be granted
to Eligible Persons. Performance Awards may be granted either alone or in
addition to other Awards made under the Plan.

(ii)
Performance Goals. Unless otherwise determined by the Committee, Performance
Awards shall be conditioned on the achievement of Performance Goals (which shall
be based on one or more Performance Measures, as determined by the Committee)
over a Performance Period. The Performance Period shall be one year, unless
otherwise determined by the Committee, provided that the Restriction Period for
Performance Awards (not including Options, SARs or Awards covered by Section
5(c)) shall be for a minimum of three years, subject to (A) pro rata vesting
prior to the expiration of any Restriction Period and (B) acceleration due to
the Participant’s death or total disability, in each case as specified in the
applicable Award agreement.

(iii)
Performance Measures. The Performance Measure(s) to be used for purposes of
Performance Awards may be described in terms of objectives that are related to
the individual Participant or objectives that are Companywide or related to a
subsidiary, division, department, region,



16



--------------------------------------------------------------------------------





function or business unit of the Company, and may consist of one or more or any
combination of the following criteria: stock price, market share, sales revenue,
cash flow, sales volume, earnings per share, return on equity, return on assets,
return on sales, return on invested capital, economic value added, net earnings,
total shareholder return, gross margin, costs, productivity, brand contribution,
product quality, portfolio transformation, productivity improvement, corporate
value measures (such as compliance, safety, environmental and personnel
matters), or goals related to corporate initiatives, such as acquisitions,
dispositions or customer satisfaction. The Performance Goals based on these
Performance Measures may be expressed in absolute terms or relative to the
performance of other entities. For the avoidance of doubt, any Performance
Measures that are financial metrics, may be determined in accordance with United
States Generally Accepted Accounting Principles (“GAAP”) or may be adjusted when
established to include or exclude any items otherwise includable or excludable
under GAAP.
(iv)
Negative Discretion. Notwithstanding the achievement of any Performance Goal
established under the Plan, the Committee has the discretion to reduce, but not
increase, some or all of a Performance Award that would otherwise be paid to a
Participant.

(v)
Extraordinary Events. At, or at any time after, the time an Award is granted,
and to the extent permitted under Code Section 162(m) and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance-Based Exception, the Committee, in its sole discretion, may provide
for the manner in which performance will be measured against the Performance
Goals (or may adjust the Performance Goals) to reflect the impact of specific
corporate transactions, accounting or tax law changes, asset write-downs,
significant litigation or claim adjustment, foreign exchange gains and losses,
disposal of a segment of a business, discontinued operations, refinancing or
repurchase of bank loans or debt securities, unbudgeted capital expenditures and
other unusual or infrequently occurring events.

(vi)
Performance-Based Exception. With respect to any Award that is intended to
satisfy the conditions for the Performance-Based Exception under Code Section
162(m): (A) the Committee shall interpret the Plan and this Section 7(d) in
light of Code Section 162(m) and the regulations thereunder; (B) the Committee
shall not amend the Award in any way that



17



--------------------------------------------------------------------------------





would adversely affect the treatment of the Award under Code Section 162(m) and
the regulations thereunder; and (C) such Award shall not be paid until the
Committee shall first have certified in writing that the Performance Goals have
been achieved.
(e)
Stock Awards.

(i)
Grants. Subject to the provisions of the Plan, Stock Awards consisting of shares
of Common Stock may be granted pursuant to this Section 7(e) only to Eligible
Persons who are Non-Employee Directors, consultants or advisors to the Company
and may not be granted to employees of the Company (including Employee
Directors). Stock Awards may be granted either alone or in addition to other
Awards made under the Plan.

(ii)
Terms and Conditions. The shares of Common Stock subject to a Stock Award shall
be immediately vested at the time of grant and nonforfeitable at all times but
shall be subject to such other terms and conditions, including restrictions on
transferability, as determined by the Committee in its discretion subject to
Section 5(c) and the other provisions of the Plan. The shares of Common Stock
subject to a Stock Award shall be registered in the name of the Participant.

8.
Awards to Non-Employee Directors.

(a)
Awards. Non-Employee Directors are eligible to receive any type of Award under
the Plan, subject to the terms applicable to such Awards under Section 7 for
each such category of Award and subject to the limitations set forth in Section
8(c). The Committee retains the discretion to change the amount and terms of the
Payment Shares described in Section 8(b) and/or the types of Awards to
Non-Employee Directors; provided that any change to the amount of such
Non-Employee Director Awards is subject to the limitation in Section 8(c).

(b)
Payment Shares. A current or former Non-Employee Director’s interest in phantom
shares of Common Stock under the Director Deferral Program, which results from
mandatory deferrals of annual Non-Employee Director equity grants and an
elective or mandatory deferral of Non-Employee Director cash payments, shall be
paid in shares of Common Stock (“Payment Shares”) pursuant to the Plan while the
Plan remains in effect, to the extent the Director Deferral Program provides for
the stock settlement of such phantom shares. The number of Payment Shares a
current or former Non-Employee Director is entitled to receive shall be equal to
the number of the Non-Employee Director’s phantom shares of Common



18



--------------------------------------------------------------------------------





Stock under the Director Deferral Program on the applicable distribution
valuation date, and such Payment Shares shall be distributed on the same date
such Non-Employee Director would otherwise be entitled to receive the cash
payment under the Director Deferral Program in lieu of which the Payment Shares
are being distributed.
(c)
Limitations. The maximum amount of Awards denominated in shares of Common Stock
that can be granted to any Non-Employee Director during a single calendar year
shall not exceed $500,000 in the aggregate plus an additional $250,000 for
one-time Awards in the calendar year in which a Non-Employee Director initially
becomes a member of the Board. The maximum amount of any cash retainers, even if
electively deferred and paid in shares of Common Stock, that can be granted to
any Non-Employee Director during a single calendar year shall not exceed
$500,000 in the aggregate. With respect to an Award that is denominated in
shares of Common Stock, the value shall be computed based on the grant date fair
value in accordance with applicable financial accounting rules.

9.
Deferred Payments.

Subject to the terms of the Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, shares
of Common Stock or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall be designed to comply with Code Section 409A.
10.
Dilution and Other Adjustments.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, extraordinary cash dividend, stock split, combination or
exchange of shares or other change in corporate structure affecting any class of
Common Stock, the Committee shall make such adjustments in the class and
aggregate number of shares which may be delivered under the Plan as described in
Section 5, the individual award maximums under Section 6, the class, number, and
Option Exercise Price of outstanding Options, the class, number and exercise
price of outstanding SARs and the class and number of shares subject to any
other Awards granted under the Plan (provided the number of shares of any class
subject to any Award shall always be a whole number), as may be, and to such
extent (if any), determined to be appropriate and equitable by the Committee,
and any such adjustment may, in the sole discretion of the Committee, take the
form of Options covering more than one class of Common Stock. Such adjustment
shall be conclusive and binding for all purposes of the Plan. Any adjustment of
an


19



--------------------------------------------------------------------------------





Option or SAR under this Section 10 shall be accomplished in a manner that
permits the Option or SAR to be exempt from Code Section 409A.
11.
Change in Control.

(a)
Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control, the following provisions of this
Section 11 shall apply except to the extent an Award agreement provides for a
different treatment (in which case the Award agreement shall govern and this
Section 11 shall not be applicable):

(i)
If and to the extent that outstanding Awards under the Plan (A) are assumed by
the successor corporation (or affiliate thereto) or continued or (B) are
replaced with equity awards that preserve the existing value of the Awards at
the time of the Change in Control and provide for subsequent payout in
accordance with a vesting schedule and Performance Goals, as applicable, that
are the same or more favorable to the Participants than the vesting schedule and
Performance Goals applicable to the Awards, then all such Awards or such
substitutes thereof shall remain outstanding and be governed by their respective
terms and the provisions of the Plan subject to Section 11(a)(iv) below.

(ii)
If and to the extent that outstanding Awards under the Plan are not assumed,
continued or replaced in accordance with Section 11(a)(i) above, then upon the
Change in Control the following treatment (referred to as “Change-in-Control
Treatment”) shall apply to such Awards: (A) outstanding Options and SARs shall
immediately vest and become exercisable; (B) the restrictions and other
conditions applicable to outstanding Restricted Shares, Restricted Stock Units
and Stock Awards, including vesting requirements, shall immediately lapse; such
Awards shall be free of all restrictions and fully vested; and, with respect to
Restricted Stock Units, shall be payable immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A;
and (C) outstanding Performance Awards granted under the Plan shall immediately
vest and shall become immediately payable in accordance with their terms as if
the Performance Goals have been achieved at the target performance level.

(iii)
If and to the extent that outstanding Awards under the Plan are not assumed,
continued or replaced in accordance with Section 11(a)(i) above,



20



--------------------------------------------------------------------------------





then in connection with the application of the Change-in-Control Treatment set
forth in Section 11(a)(ii) above, the Board may, in its sole discretion, provide
for cancellation of such outstanding Awards at the time of the Change in Control
in which case a payment of cash, property or a combination thereof shall be made
to each such Participant upon the consummation of the Change in Control that is
determined by the Board in its sole discretion and that is at least equal to the
excess (if any) of the value of the consideration that would be received in such
Change in Control by the holders of PepsiCo’s securities relating to such Awards
over the exercise or purchase price (if any) for such Awards (except that, in
the case of an Option or SAR, such payment shall be limited as necessary to
prevent the Option or SAR from being subject to Code Section 409A).
(iv)
If and to the extent that (A) outstanding Awards are assumed, continued or
replaced in accordance with Section 11(a)(i) above and (B) a Participant’s
employment with, or performance of services for, the Company is terminated by
the Company for any reasons other than Cause or by such Participant for Good
Reason, in each case, within the two-year period commencing on the Change in
Control, then, as of the date of such Participant’s termination, the
Change-in-Control Treatment set forth in Section 11(a)(ii) above shall apply to
all assumed or replaced Awards of such Participant then outstanding.

(v)
Outstanding Options or SARs that are assumed, continued or replaced in
accordance with Section 11(a)(i) may be exercised by the Participant in
accordance with the applicable terms and conditions of such Award as set forth
in the applicable Award agreement or elsewhere; provided, however, that Options
or SARs that become exercisable in accordance with Section 11(a)(iv) may be
exercised until the expiration of the original full term of such Option or SAR
notwithstanding the other original terms and conditions of such Award.

(b)
Definitions.

(i)
For purposes of this Section 11, “Change in Control” means the occurrence of any
of the following events:

(A)
acquisition of 20% or more of the outstanding voting securities of PepsiCo by
another entity or group; excluding, however, the following (1) any acquisition
by PepsiCo or (2) any acquisition by



21



--------------------------------------------------------------------------------





an employee benefit plan or related trust sponsored or maintained by PepsiCo;
(B)
during any consecutive two-year period, persons who constitute the Board at the
beginning of the period cease to constitute at least 50% of the Board (unless
the election of each new Board member was approved by a majority of directors
who began the two-year period);

(C)
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting shares of the surviving entity) more than 50% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

(D)
PepsiCo shareholders approve a plan of complete liquidation of PepsiCo or the
sale or disposition of all or substantially all of PepsiCo’s assets; or

(E)
any other event, circumstance, offer or proposal occurs or is made, which is
intended to effect a change in the control of PepsiCo, and which results in the
occurrence of one or more of the events set forth in clauses (A) through (D) of
this Section 11(b)(i).

(ii)
For purposes of this Section 11, “Cause” means with respect to any Participant,
unless otherwise provided in the applicable Award agreement, (A) the
Participant’s willful misconduct that materially injures the Company; (B) the
Participant’s conviction of a felony or a plea of nolo contendere by Participant
with respect to a felony; or (C) the Participant’s continued failure to
substantially perform his or her duties with the Company (other than by reason
of the Participant’s disability) after written demand by the Company that
identifies the manner in which the Company believes that the Participant has not
performed his or her duties. A termination for Cause must be communicated to the
Participant by written notice that specifies the event or events claimed to
provide a basis for termination for Cause.



22



--------------------------------------------------------------------------------





(iii)
For purposes of this Section 11, “Good Reason” means with respect to any
Participant, unless otherwise provided in the applicable Award agreement,
without the Participant’s written consent, (A) the Company’s requiring a
material change in the Participant’s principal place of employment as it existed
immediately prior to the Change in Control, except for reasonably required
travel on the Company’s business that is not materially greater than such travel
requirements prior to the Change in Control (for this purpose, a change of 35 or
fewer miles shall not be considered a material change in the Participant’s
principal place of employment); (B) a material reduction in the Participant’s
compensation (within the meaning of Treasury Regulation §
1.409A-1(n)(2)(ii)(A)(1)) as in effect immediately prior to the Change in
Control; or (C) a material reduction in the Participant’s job responsibilities,
authority or duties with the Company as in effect immediately prior to the
Change in Control. A termination for Good Reason must be communicated by the
Participant to the Company by written notice that specifies the event or events
claimed to provide a basis for termination for Good Reason; provided that the
Participant’s written notice must be tendered within ninety (90) days of the
occurrence of such event or events and provided further that the Company shall
have failed to remedy such act or omission within thirty (30) days following its
receipt of such notice. A Participant’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder if the Participant actually terminates
employment within fourteen (14) days after the Company’s failure to timely
remedy or, if earlier, prior to the second anniversary of the Change in Control.

12.
Miscellaneous Provisions.

(a)
Misconduct.

(i)
Except as otherwise provided in agreements covering Awards hereunder, a
Participant shall forfeit all rights in his or her outstanding Awards under the
Plan, and all such outstanding Awards shall automatically terminate and lapse,
if the Committee determines that such Participant has (A) made unauthorized use
or disclosure of confidential information or trade secrets of the Company, (B)
breached any contract with or violated any obligation to the Company, including
without limitation, a violation of any Company code of conduct, (C) engaged in
unlawful trading in the securities of PepsiCo or of another company based on
information gained as a result of



23



--------------------------------------------------------------------------------





that Participant’s employment or other relationship with the Company, (D)
committed a felony or other serious crime or engaged in any activity which
constitutes gross misconduct, (E) breached the non-compete, non- solicitation or
other restrictive covenants as provided in the applicable Award agreement, or
(F) violated any PepsiCo compensation clawback policy applicable to the
Participant. For the avoidance of doubt, nothing in this Plan, any Award or any
agreement covering any Award hereunder shall prohibit communication with a
government agency, regulator or legal authority concerning any possible
violations of law.
(ii)
In addition, to the extent provided in the applicable Award agreement, in the
event any accounting adjustment is required to be made to the Company’s
financial results and the Committee determines that an Executive Officer’s gross
negligence or misconduct caused or contributed to the need for the accounting
adjustment, the Committee may, to the extent determined appropriate by the
Committee in its sole discretion to reflect the impact of the accounting
adjustment on the Company’s financial results, (A) require such Executive
Officer to reimburse the Company for all or a portion of any Award previously
paid to such Executive Officer, (B) cause the cancellation of all or a portion
of any outstanding Awards held by such Executive Officer or payable to such
Executive Officer, and/or (C) require such Executive Officer to reimburse the
Company for all or a portion of the gains from the exercise of the Executive
Officer’s Options or settlement of any of the Executive Officer’s other Awards
realized during the twelve (12)-month period following the first issuance or
filing of the financial results required to be adjusted. For purposes of this
Section 12(a)(ii), “Executive Officer” means an executive officer of the Company
for purposes of Section 16 of the Exchange Act.

(iii)
The remedies set forth in this Section 12(a) are in addition to any other
remedies available under applicable law in the event of misconduct described
above.

(b)
Rights as Shareholder. Except as otherwise provided herein, a Participant shall
have no rights as a holder of Common Stock with respect to Awards hereunder,
unless and until the shares of Common Stock have been registered to the
Participant as the owner.



24



--------------------------------------------------------------------------------





(c)
No Loans. No loans from the Company to Participants shall be permitted in
connection with the Plan.

(d)
Assignment or Transfer. Except as otherwise provided under the Plan, no Award
under the Plan or any rights or interests therein shall be transferable other
than by will or the laws of descent and distribution. The Committee may, in its
discretion, provide that an Award (other than an ISO) is transferable without
the payment of any consideration to a Participant’s family member, whether
directly or by means of a trust or otherwise, subject to such terms and
conditions as the Committee may impose. For this purpose, “family member” has
the meaning given to such term in the General Instructions to the Form S-8
registration statement under the Securities Act of 1933. All Awards under the
Plan shall be exercisable, during the Participant’s lifetime, only by the
Participant or a person who is a permitted transferee pursuant to this Section
12(d). Once awarded, the shares of Common Stock (other than Restricted Shares)
received by Participants may be freely transferred, assigned, pledged or
otherwise subjected to lien, subject to: (i) the transfer restrictions in
Sections 7(e)(ii) and 8(c)(i) above; and (ii) the restrictions imposed by the
Securities Act of 1933, Section 16 of the Exchange Act and PepsiCo’s Insider
Trading Policy, each as amended from time to time.

(e)
Withholding Taxes. PepsiCo shall have the right to deduct from all Awards paid
in cash to a Participant any taxes required by law to be withheld with respect
to such Awards. All statutory minimum applicable withholding taxes arising with
respect to Awards paid in shares of Common Stock to a Participant shall be
satisfied by PepsiCo retaining shares of Common Stock having a Fair Market Value
on the date the tax is to be determined that is equal to the amount of such
statutory minimum applicable withholding tax (rounded, if necessary, to the next
highest whole number of shares of Common Stock); provided, however, that,
subject to any restrictions or limitations that the Committee deems appropriate,
a Participant may elect to satisfy such statutory minimum applicable withholding
tax through cash or cash proceeds; and, provided, further, however, that to the
extent that PepsiCo is able to retain shares of Common Stock having a Fair
Market Value that exceeds the statutory minimum applicable withholding tax
without financial accounting implications, PepsiCo may retain such number of
shares of Common Stock (up to the number of shares having a Fair Market Value
equal to the relevant tax liability calculated using the maximum individual
statutory rate of tax) as the Company shall determine in its sole discretion to
satisfy the tax liability associated with any Award.



25



--------------------------------------------------------------------------------





(f)
Currency and Other Restrictions. The obligations of the Company to make delivery
of Awards in cash or Common Stock shall be subject to currency or other
restrictions imposed by any governmental authority or regulatory body having
jurisdiction over such Awards.

(g)
No Rights to Awards. Neither the Plan nor any action taken hereunder shall be
construed as giving any person any right to be retained in the employ or service
of the Company, and the Plan shall not interfere with or limit in any way the
right of the Company to terminate any person’s employment or service at any
time. Except as set forth herein, no employee or other person shall have any
claim or right to be granted an Award under the Plan. By accepting an Award, the
Participant acknowledges and agrees that (i) the Award will be exclusively
governed by the terms of the Plan, including the right reserved by the Company
to amend or cancel the Plan at any time without the Company incurring liability
to the Participant (except, to the extent the terms of the Award so provide, for
Awards already granted under the Plan), (ii) Awards are not a constituent part
of salary and the Participant is not entitled, under the terms and conditions of
employment, or by accepting or being granted Awards under the Plan to require
Awards to be granted to him or her in the future under the Plan or any other
plan, (iii) the value of Awards received under the Plan shall be excluded from
the calculation of termination indemnities or other severance payments or
benefits, and (iv) the Participant shall seek all necessary approval under, make
all required notifications under, and comply with all laws, rules and
regulations applicable to the ownership of Options and shares of Common Stock
and the exercise of Options, including, without limitation, currency and
exchange laws, rules and regulations.

(h)
Beneficiary Designation. To the extent allowed by the Committee, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Unless the Committee determines
otherwise, each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

(i)
Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by PepsiCo and not charged to any Award or to any Participant.



26



--------------------------------------------------------------------------------





(j)
Fractional Shares. Fractional shares of Common Stock shall not be issued or
transferred under an Award, but the Committee may direct that cash be paid in
lieu of fractional shares or may round off fractional shares, in its discretion.

(k)
Funding of Plan. The Plan shall be unfunded and any benefits under the Plan
shall represent an unsecured promise to pay by the Company. PepsiCo shall not be
required to establish or fund any special or separate account or to make any
other segregation of assets to assure the payment of any Award under the Plan
and the existence of any such account or other segregation of assets shall be
consistent with the “unfunded” status of the Plan.

(l)
Indemnification. Provisions for the indemnification of officers and directors of
the Company in connection with the administration of the Plan shall be as set
forth in PepsiCo’s Certificate of Incorporation and Bylaws as in effect from
time to time.

(m)
Successors. All obligations of PepsiCo under the Plan with respect to Awards
granted hereunder shall be binding on any successor to PepsiCo, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of PepsiCo.

(n)
Compliance with Code Section 409A. The Plan is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time, including any transition relief available
under applicable guidance related to Code Section 409A. Accordingly, to ensure
the exemption from Code Section 409A of potentially exempt Awards and the
compliance with Code Section 409A of other Awards, any payment that under the
terms of the Plan or an agreement is to be made as soon as practicable relative
to a date shall be made not later than 60 days after such date, and the
Participant may not determine the time of payment. Pursuant to Section 13(b),
the Plan may be amended or interpreted by the Committee as it determines
necessary or appropriate in accordance with Code Section 409A and to avoid a
plan failure under Code Section 409A(a)(1). If a Participant is a “specified
employee” as defined in Code Section 409A at the time of the Participant’s
separation from service with the Company, then solely to the extent necessary to
avoid the imposition of any additional tax under Code Section 409A, the
commencement of any payments or benefits under an Award shall be deferred until
the date that is six months following the Participant’s separation from service
(or such other period as required to comply with Code Section 409A).



27



--------------------------------------------------------------------------------





13.
Effective Date, Governing Law, Amendments and Termination.

(a)
Effective Date. The Plan in its original form became effective on May 2, 2007,
the date on which it was initially approved by PepsiCo’s shareholders, and was
subsequently amended by the Board on September 13, 2007 and September 12, 2008.
The Plan was subsequently amended and restated by the Board on March 12, 2010,
became effective in its amended form upon its approval by PepsiCo’s shareholders
on May 5, 2010, and was subsequently amended by the Committee on March 13, 2014.
The Plan was amended and restated by the Board on March 3, 2016, subject to the
approval by a majority of PepsiCo’s shareholders present and entitled to vote
thereon at the May 4, 2016 Annual Meeting of Shareholders of the Company. This
amendment and restatement of the Plan that was approved on May 4, 2016 applies
to Awards made after May 4, 2016 and, except to the extent it would adversely
affect the rights of Participants with respect to Awards made prior to such date
(or be a “material modification” of such Awards within the meaning of Code
Section 409A), shall also apply to Awards outstanding as of May 4, 2016. This
amendment and restatement was subsequently amended and restated effective
December 20, 2017, pursuant to the direction of the Committee, by the
Committee’s authorized delegate, PepsiCo’s Executive Vice President and Chief
Human Resources Officer.

(b)
Amendments. The Committee or the Board may at any time terminate or from time to
time amend the Plan in whole or in part, but no such action shall adversely
affect any rights or obligations with respect to any Awards granted prior to the
date of such termination or amendment without the consent of the affected
Participant except to the extent that the Committee reasonably determines that
such termination or amendment is necessary or appropriate to comply with
applicable law (including the provisions of Code Section 409A and the
regulations thereunder pertaining to the deferral of compensation) or the rules
and regulations of any stock exchange on which Common Stock is listed or quoted.
Notwithstanding the foregoing, unless PepsiCo’s shareholders shall have first
approved the amendment, no amendment of the Plan shall be effective if the
amendment would (i) increase the maximum number of shares of Common Stock that
may be delivered under the Plan or to any one individual (except to the extent
such amendment is made pursuant to Section 10 hereof), (ii) extend the maximum
period during which Awards may be granted under the Plan, (iii) add to the types
of awards that can be made under the Plan, (iv) change the Performance Measures
pursuant to which Performance Awards are earned, (v) modify the requirements as
to eligibility for participation in the Plan, (vi) decrease the grant or
exercise price of any Option or SAR to less than the Fair Market Value on the
date of grant



28



--------------------------------------------------------------------------------





except for anti-dilution adjustments made pursuant to Section 10; or (vii)
require shareholder approval pursuant to the Plan or applicable law or the rules
of the principal securities exchange on which shares of Common Stock are traded
in order to be effective.
(c)
Governing Law. Except as otherwise provided in agreements covering Awards
hereunder, all questions pertaining to the construction, interpretation,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of North Carolina without
giving effect to conflict of laws principles.

(d)
Termination. No Awards shall be made under the Plan after May 4, 2026.



29



--------------------------------------------------------------------------------







Pursuant to the direction and authorization of the Compensation Committee of the
Board of Directors of PepsiCo, Inc., the above amended and restated Plan is
hereby adopted and approved, effective as of December 20, 2017.




PEPSICO, INC.








By: /s/ Ruth Fattori            
Ruth Fattori
Executive Vice President and Chief Human Resources Officer
Date: February 7, 2018






APPROVED:




By: /s/ Stacy Grindal            
Stacy Grindal, Law Department










30

